                                                                       

                                                                       

                                                                       

                                                                       

                                                                       

                                                                       
                                                                                                        ,17+(81,7('67$7(6',675,&7&2857
                                                                       
                                                                                               ,1$1')257+(1257+(51',675,&72)&$/,)251,$
                                                                       
                                                                                                                    6$1)5$1&,6&2',9,6,21
                                                                       
                                                                            3/(;;,.21,1&                                       &DVH1R&9+6*
                                                                      
U NITED S TATES D ISTRICT C OURT




                                                                                                      3ODLQWLII                   25'(5*5$17,1*
                            For the Northern District of California




                                                                                                                                 $'0,66,212)$77251(<
                                                                                    Y                                             PRO HAC VICE
                                                                      
                                                                            129$57,63+$50$&(87,&$/6
                                                                         &25325$7,21

                                                                                                   'HIHQGDQW

                                                                      
                                                                                    -HQQLIHU % 5RXWK DQ DFWLYH PHPEHU LQ JRRG VWDQGLQJ RI WKH EDU RI WKH 'LVWULFW RI
                                                                      
                                                                            &ROXPELD '&%DU1R ZKRVHEXVLQHVVDGGUHVVDQGWHOHSKRQHQXPEHULV0F'HUPRWW
                                                                      
                                                                            :LOO  (PHU\ //3  1 &DSLWRO 6WUHHW 1: :DVKLQJWRQ '&    
                                                                      
                                                                            KDYLQJDSSOLHGLQWKHDERYHHQWLWOHGDFWLRQIRUDGPLVVLRQWRSUDFWLFHLQWKH 1RUWKHUQ 'LVWULFW RI
                                                                      
                                                                            &DOLIRUQLDRQDpro hac viceEDVLVUHSUHVHQWLQJ'HIHQGDQW1RYDUWLV3KDUPDFHXWLFDOV&RUSRUDWLRQ
                                                                      
                                                                                    ,7,6+(5(%<25'(5('7+$7WKHDSSOLFDWLRQLVJUDQWHGVXEMHFWWRWKHWHUPVDQG
                                                                      
                                                                            FRQGLWLRQVRI&LYLO/5$OOSDSHUVILOHGE\WKHDWWRUQH\PXVWLQGLFDWHDSSHDUDQFHpro hac
                                                                      
                                                                            vice6HUYLFHRISDSHUVXSRQDQGFRPPXQLFDWLRQZLWKFRFRXQVHOGHVLJQHGLQWKHDSSOLFDWLRQZLOO
                                                                      
                                                                            FRQVWLWXWH QRWLFH WR WKH SDUW\  $OO IXWXUH ILOLQJV LQ WKLV DFWLRQ DUH VXEMHFW WR WKH UHTXLUHPHQWV
                                                                      
                                                                            FRQWDLQHGLQ*HQHUDO2UGHU1RElectronic Case Filing
                                                                      

                                                                         '$7('             8/19/2019                       %\
                                                                                                                                                +R
                                                                                                                                                +RQ+D\ZRRG6*LOOLDP-U
                                                                                                                                                +R
                                                                                                                                            8QLWHG6WDWHV'LVWULFW&RXUW-XGJH
                                                                            
                                                                      
                                                                                                                                                    ORDER RE PRO HAC VICE$33/,&$7,21
                                                                                                                                                                              >5287+@
                                                                                                                                                          &$6(12&9+6*
